Citation Nr: 1745405	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asbestosis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

The Veteran represented by:  Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION


The Veteran had active duty in the Navy from April 1972 to January 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction currently resides in St. Petersburg, Florida.

In October 2014, the Veteran attended a video conference hearing before the undersigned.  The hearing transcript is of record.  

In June 2015, the Board remanded this appeal for additional development. 

At the outset, the Board notes that the record reflects that, in addition to his PTSD claim, the Veteran had also filed a claim for service connection for extreme explosive disorder/severe personality disorder.  The Veteran is to be afforded the broadest possible scope for his claim of entitlement to a psychiatric disorder and, consequently, the Board will accordingly re-characterize this issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an acquired psychiatric disorder, to include PTSD, as well as the claim of bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, a November 2009 rating decision denying entitlement to service connection for PTSD and entitlement to service connection for hearing loss is final.  The Veteran was notified.

2.  Evidence submitted since the November 2009 rating decision raises a reasonable possibility of substantiating these claims.

3.  The evidence of record indicates that COPD was not incurred by or aggravated by a disease, injury or event in service, to include exposure to asbestos, and may not be presumed to have been incurred in service.

4.  The Veteran does not exhibit upon examination changes to the lung related to exposure to asbestos and, consequently, asbestosis was not incurred by or aggravated by a disease, injury or event in service and may not be presumed to have been incurred in service.



CONCLUSIONS OF LAW

1.  The November 2009 rating decision denying entitlement to service connection for PTSD and entitlement to service connection for hearing loss is final.  38 U.S.C.A §§ 1110, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for PTSD and service connection for hearing loss.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of the Board's previous remand.


Service Connection 

Generally, service connection requires (1)  the existence of a present disability, (2)  in-service incurrence or aggravation of an injury or disease, and (3)  a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163  (1995).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. §3.303 (d).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1)  that a condition was "noted" during service; (2)  there is post-service evidence of the same symptomatology; and (3)  there is medical or, in certain circumstances, lay evidence alone of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology").

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New and Material Evidence for PTSD and Bilateral Hearing Loss
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A November 2009 rating decision denied the Veteran's claims for service connection for PTSD and service connection for hearing loss.  The February 2014 Statement of the Case (SOC) stated that the Veteran's substantive appeal was untimely, nonetheless deemed the claims reopened, but confirmed and continued the denials.

Although the RO's February 2014 SOC, upon earlier request by the Veteran, deemed his claims for PTSD and bilateral hearing loss as reopened, whether new and material evidence has been submitted is the jurisdictional province of the Board for its own legal determination.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Veteran contends that his substantive appeal of the November 2009 rating decision was not untimely, as the RO miscalculated the number of days which had passed by not bringing forward the last day, which fell on a weekend, to the next work day.  In the alternative, the Veteran further contends that, although the RO stated PTSD stressor events asserted by the Veteran could not be verified, the Veteran provided testimony regarding those events and disturbing dreams concerning the events, which demonstrate a continuity of symptoms and a nexus between his active duty service and his current disabilities.  The Veteran adds that there is new evidence in the form of testimony and lay statements that his hearing has diminished since the October 2009 VA examination and of testimony and lay statements regarding job-related noise exposure and recreational noise exposure after service. 

The Veteran asserts that the above testimony and statements pertaining to both claims constitute both new and material evidence.  In addition to reopening these claims, the Veteran seeks a remand for a first VA examination for PTSD and either a grant of service connection for bilateral hearing loss or a remand for an adequate audiological VA examination.

The Veteran has provided testimony at his hearing and statements in his appellate brief which indicate the increasing recurrence of dreams related to in-service life-threatening events.  Moreover, his wife has testified to the Veteran's violent reactions to these dreams while still asleep.  She has also recounted excessive physiological reactions, such as perspiring and shaking, which the Veteran exhibits when in certain environments or in proximity to certain sounds.  Additionally, the Veteran has stated that he finds an increasing inability to remember things and he experiences neither a desire to do things, nor the enjoyment in the activities he once did.  

The Veteran has also challenged in his testimony the basis of the RO's denial of the claim for hearing loss.  Specifically, he has provided details of his employment after service, which indicates that the very nature of his position as a construction foreman, in particular, placed him during the working day in a managerial office or trailer, far from any loud, percussive noises associated with construction activities.  He added that previous employment as a driver and plumber had no loud noises associated with their activities.  

Furthermore, the Veteran explained that the only recreation activity associated with some noise in which engaged was hunting.  However, he further explained that he had only pursued this activity for one hunting season since service and that the type and caliber of guns used did not result in excessively loud reports when fired.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2015).  The Board is satisfied that the Veteran's statements, his testimony and his wife's testimony are competent and credible lay evidence based on these criteria. 

The Board finds that the testimony of the Veteran and his wife, as well as the statements in the Veteran's appellate brief, is new and material evidence for the purpose of reopening the claims.  The informational details with which the statements are comprised are not previously of record and address the question of whether there is a nexus between these two current disabilities and the Veteran's active service.  The information contained in these statements, presumed to be credible, raises a reasonable possibility of substantiating the claims.  Accordingly, the claims are reopened.  38 U.S.C.A. § 5108.

The Veteran's COPD and Asbestosis

The Veteran contends that his asbestosis and COPD are caused by exposure to asbestos he experienced in service.  In his testimony, as well as in his March 2011 VA 9 Appeal form, his September 2009 Statements in Support of the Claim, his January 2013 statement to his congressional representative, and his February 2013 correspondence, the Veteran asserts that he was exposed to asbestos while serving in service on a Navy ship.  The September 2009 articles submitted by the Veteran state the name of his ship and further state that it is one of several ships identified containing asbestos.  In addition, the Veteran has submitted numerous medical statements by several treating physicians and medical professionals, who state that exposure to asbestos may have contributed to his COPD.  Some of these statements also state that the Veteran currently has severe COPD. 

The Veteran service treatment records (STRs) indicate that in November 1971 examination, preceding his April 1972 induction, his heart, vascular and lungs and chest, were checked "normal" by the examiner.  Between May 1972 and April 1973, the Veteran presented with a cough and chest pains.  However, the examiner concluded that the Veteran's complaints were associated with smoking, noting that the Veteran smoked two and a half packs of cigarettes each day.  Nonetheless, the Veteran May 1973 examination recorded his lungs and chest as normal, his chest x-ray indicated "normal chest" and the examiner noted improvement since the Veteran reduced his smoking to one and half packs per day.  Between June and October 1973, the Veteran's cough persisted, it was assessed as due to heavy smoking and the Veteran was advised to stop smoking.  In an undated examination, the examiner checked off "No" for shortness of breath, asthma, pain or pressure in the chest, palpitation or pounding heart, and high or low blood pressure.  In the Veteran's December 1973 examination, preceding his January 1974 separation from service, the examiner once again marked the boxes for heart, vascular and lungs and chest as "normal."

Although, as stated above, the record contains medical statements by Dr. G. D. S. stating that the Veteran's exposure to asbestos is a possible contributing factor to his COPD, the record also contains the Veteran's pulmonary function test and CT scan results at East Orange VA in January 2011.  The pulmonary specialist found severe obstructive lung disorder, with a small bronchodilator response and marked reduction of diffusing capacity.  However, when a pulmonary physician, Dr. J. K., was consulted, her addendum to the notes stated that, although she agreed with the specialist's assessment and plan and that the Veteran needs an evaluation for severe COPD, she observed that "I do not appreciate pleural plaques."  The Board notes that in the medical context "appreciate" means find or locate something.

In May 2011, the Veteran returned to East Orange VA for an examination by a pulmonary staff physician, Dr. A. B.  Pulmonary function tests were consistent with severe obstruction, though the total lung capacity was in a normal range.  There were indications of restriction, which the physician observed can be consistent with asbestosis; however, he also noted that there was no fibrosis evident on the CT scan.  He further took note that the January 2011 CT scan also had revealed no interstitial fibrosis, as well as the absence of pleural plaques, as noted by Dr. J. K., above.

Although Dr. A. B. observed that the lack of evidence of asbestos-related pleural plaque disease does not completely rule out the possibility of asbestos-related lung disease, it taking decades to appear radiographically, he nonetheless concluded that the appearance of the Veteran's lungs seemed more inflammatory and infectious in nature and he doubted that the cause was asbestos related.

The Veteran underwent a VA respiratory (obstructive, restrictive and interstitial) examination in June 2011, in which the VA examiner noted the Veteran's pulmonary function tests that year, indicating severe obstructive lung disorder and his CT scan without contrast showing no pulmonary fibrosis, no pleural plaques, no interstitial fibrosis, and relatively mild central lobular emphysema.  He observed that the foregoing indicated a non-specific inflammatory process and an uncertain etiology.  

After reviewing the file, the June 2011 VA examiner diagnosed the Veteran with COPD.  He opined that the Veteran's current lung condition is not secondary to asbestos exposure and not related to military service.  He explained that the Veteran does not have asbestosis, he does not have any changes to his lungs related to asbestos exposure and the most likely cause is smoke inhalation, either primary or secondary.

The foregoing record of treatment consistently establishes that the Veteran has a current disability of COPD.  In addition, the Veteran has submitted numerous medical statements from his treating physicians to that effect.  The Veteran has also submitted August 2009, November 2009, April 2011, and February 2013 medical statements by Dr. G. D. S., stating that exposure to asbestos could have contributed to the Veteran's COPD.  

However, the opinions of Dr. G. D. S. state no more than a conclusion and there is no rationale or explanation as to how that conclusion was reached or how it relates in terms of clinical findings specifically to the Veteran.  Moreover, there is no indication that Dr. G. D. S. was familiar with the Veteran entire claims file.  Specifically, he does not address in his statements what both Dr. J. K. in January 2011 and Dr. A. B. in May 2011 noted in the Veteran's January 2011 CT scan, that there was no evidence of fibrosis of the lungs or pleural plaques, the essential and most common signs indicating exposure to asbestos.  As stated above, their absence led Dr. A.B. to conclude that the condition was more inflammatory and infectious and that he doubted any relation to asbestos.

In addition, the record contains December 2016 notes for an examination for obstructive sleep apnea, in which Dr. V. H. P., a Sleep Medicine Physician, stated that, "[g]iven the data described above in regards to his exposure to concentrated second-hand smoke and asbestos during his military service," she believes that "it is highly likely that his severe COPD was as a result of this situation during his military service."

The treatment notes reveal that the "data" to which Dr. V. H. P. refers reflects the current titration levels of the Veteran's BIPAP machine; his average use and compliance; his physical examination, indicating the Veteran's shortness of breath although wearing supplemental oxygen and his body mass index of 31 (obese); shallow breath sounds; his cardiac status, indicating regular rate and rhythm; his Mallampati score (the visual assessment of the distance from the tongue base to the roof of the mouth); and what was recorded under the heading "Subjective," which includes the Veteran's self-reporting of exposure to asbestos and that he has a "limited personal smoking history, with none since 1970s" and that he was exposed to concentrated cigarette smoke while in the ship during his military service."

Similar to Dr. G. W. D., there is no indication that Dr. V. H. P., a Sleep Medicine Physician, had access to the Veteran's entire claims file; nor did her data include the January 2011 and May 2011 examinations, discussed above, or the observations of the pulmonary physicians who conducted them or consulted on them.  Her opinion is not based on relevant findings, but sleep disorder findings and the reports of the Veteran, leading her to an unsupported conclusion.

Conclusion 

As stated, the foregoing indicates that the Veteran has a current disability of COPD.  However, the record of complaints and treatment during the Veteran's service up to his last examination before leaving service consistently reveals his examiners' conclusions that his cough and chest pain were caused by excessive smoking, initially noted at 2.5 packs of cigarettes per day.  

The Veteran's VA treatment notes in 2011 indicate pulmonary function tests confirming severe COPD, but do not reflect the confirmatory fibrosis and pleural plaques of asbestos exposure.  As the June 2011 VA examiner specifically stated, the Veteran does not exhibit the changes to his lung associated with exposure to asbestos.  Significantly, although the Veteran has submitted articles concerning the ship on which he served as being laden with asbestos, they were submitted in 2009 and the June 2011 VA examiner stated he reviewed the claims file and, therefore, would have seen them before making his findings and rendering his opinion.

The Board has carefully considered the numerous medical statements of the Veteran's treating physicians, some of which have been discussed in detail.  The Board has also considered the Veteran's lay statements, that of his wife and the testimony of both at the hearing, all of which have assisted Board in understanding better the nature and extent of the Veteran's disability.  The Board has carefully reviewed the Veteran's reports during examinations, as they appear throughout the record.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and his wife are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that they are not competent to diagnose or interpret accurately findings as to the origin or relation to service of the Veteran's disabilities, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to clinical findings when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of service connection, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   There are no findings and opinions in the record contrary to those of the June 2011 VA examiner and the January and May 2011 VA treating pulmonary physicians, other than the statements of Dr. G. D. S. and the opinion of Dr. V. H. P., discussed at length above.  As stated, the statements of Dr. G. D. S. and the opinion of Dr. V. H. P. are unsupported, they do not address any findings equivalent to those made in the January 2011 CT scan and do not address the conclusions drawn from them by the VA pulmonary physicians, Drs. J. K. and A. B.  Consequently, they are assigned limited probative weight for the purpose of determining service connection.

The opinion of the June 2011 VA examiner and the conclusions of the January and May 2011 VA treating pulmonary physicians explained the reasons for their conclusions, based on accurate characterizations of the evidence of record, detailed clinical findings and CT scan imaging results.  The June 2011 opinion and the January and May 2011 findings and conclusions are entitled to substantial probative weight.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened and the appeal, to this extent, granted.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened and the appeal, to this extent, granted.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for asbestosis is denied.


REMAND

The record indicates that the Veteran has yet to be afforded a VA examination for an acquired psychiatric disorder, to include PTSD.   Consequently, the VA's duty to assist with the development of evidence generally and its duty to provide an examination when necessary in particular has not yet been fulfilled.  For this reason the claim must be remanded.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §. 3.159 (2016).

Additionally, the record reflects that, although the October 2009 VA examiner set forth audiometric threshold results from the Veteran's November 1971 and May 1973 in-service examinations, it did not produce findings indicating current audiometric threshold results.  Without these findings, it cannot be determined with certainty if the Veteran had hearing loss directly after leaving service or if hearing loss developed later.  Once again, VA's efforts to assist in the development of evidence are wanting.  The claim must be remanded for a new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for his acquired psychiatric disorder, to include PTSD, and bilateral hearing loss at any VA facility and by any private treatment provider.    

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After all additional records pertaining to the Veteran's acquired psychiatric disorder, to include PTSD, and bilateral hearing loss have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for examinations with VA examiners with appropriate specialties to produce psychiatric and audiological findings.

The examinations for the Veteran's claimed disabilities should provide findings and diagnoses as to the nature and the current severity and extent of the disorders, to include a review of the entire electronic claims file.

The complete electronic claims file must be made available to the examiners in conjunction with the examinations.  The examiners should detail all psychiatric and audiological findings.  All indicated tests should be accomplished and all findings reported in detail.  The audiological examiner is specifically requested to provide audiometric threshold test results.  

The examiners are requested to render opinions.  In their opinions, the examiners should comment on the findings and opinions of other examiners, which appear in the record.  In addition, their opinions should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's acquired psychiatric disorder, to include PTSD, and bilateral hearing loss, to include the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, that examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


